Case: 15-50246      Document: 00513414185         Page: 1    Date Filed: 03/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-50246
                                   c/w No. 15-50247
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 10, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

LUIS SAGUN-VILLAREAL,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1214-1
                            USDC No. 2:14-CR-1230-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Luis Sagun-Villareal pleaded guilty to illegal reentry following
deportation in violation of 8 U.S.C. § 1326 and was sentenced within the
guidelines range to 57 months of imprisonment, to be followed by three years
of supervised release.        The district court also revoked Sagun-Villareal’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50246    Document: 00513414185     Page: 2   Date Filed: 03/10/2016


                                 No. 15-50246
                               c/w No. 15-50247

supervised release on a prior conviction and imposed a consecutive sentence
within the advisory range of 8 months.
      On appeal, Sagun-Villareal argues that the court committed procedural
error by failing to articulate reasons for ordering that the sentences run
consecutively.   He also challenges the substantive reasonableness of his
sentence, arguing that his revocation sentence should not have been imposed
consecutively to the sentence for the new conviction. Finally, he challenges the
application of U.S.S.G. § 2L1.2 in calculating his guidelines range because he
asserts that the Guideline is not empirically based. We review these newly
raised arguments for plain error. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007).
      Sagun-Villareal’s claim that the district court failed to provide adequate
reasons for imposing a consecutive revocation sentence is not supported by the
record. The district court provided reasons, citing to Sagun-Villareal’s criminal
history. See 18 U.S.C. § 3553(c); United States v. Whitelaw, 580 F.3d 256, 262
(5th Cir. 2009). With regard to Sagun-Villareal’s arguments that the two
sentences combined to produce an unreasonable total prison term, this court
has rejected similar arguments. See United States v. Lopez-Velasquez, 526
F.3d 804, 808-09 (5th Cir. 2008). Additionally, Sagun-Villareal’s argument
challenging the application of § 2L1.2 has been consistently rejected.       See
United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009); United States v.
Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
      Accordingly, the judgments of the district court are AFFIRMED.




                                       2